Citation Nr: 0842364	
Decision Date: 12/09/08    Archive Date: 12/17/08

DOCKET NO.  08-25 904	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs (VA)Regional Office (RO)
in New York, New York


THE ISSUE

Entitlement to additional vocational rehabilitation benefits, 
other than employment services.


WITNESS AT HEARING ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

K. J. Alibrando, Senior Counsel


INTRODUCTION

The veteran served on active duty from August 1984 to 
February 1986.

This case came to the Board of Veterans' Appeals (Board) on 
appeal from a December 2007 decision of Department of 
Veterans Affairs (VA) New York, New York Regional Office 
(RO).  

The appeal is REMANDED to the RO via the Appeals Management 
Center (AMC), in Washington, DC.  VA will notify the 
appellant if further action is required.


REMAND

The Board will briefly review the procedural history in this 
case to clarify the issue on appeal.  By decision dated in 
October 2004, the Board determined that the veteran did not 
have a serious employment handicap pursuant to Chapter 31, 
Title 38, United States Code, for the purposes of extending 
the veteran's period of entitlement to vocational training 
and rehabilitation under Chapter 31.  The veteran did not 
appeal that determination.  

In a December 2007 letter to the veteran, the RO indicated 
that in response to his August 2007 application for 
entitlement under Chapter 31, that it was determined that he 
is not entitled to additional training and related services 
under Chapter 31 because he had overcome his prior employment 
handicap.  The veteran submitted a Notice of Disagreement in 
January 2008.  A statement of the case was issued in January 
2008.  The veteran submitted a substantive appeal (VA Form 9) 
in March 2008.

By letter dated in April 2008, the RO advised the veteran 
that the VA Vocational Rehabilitation and Employment Service 
had performed an administrative review of the December 2007 
RO decision.  It was concluded that the veteran did have a 
serious employment handicap, but that based on his academic 
achievement and prior work history, he is entitled only to 
employment services.  The veteran was furnished a 
supplemental statement of the case in April 2008. 

The Board emphasizes that the only issue currently in 
appellate status is whether the veteran is entitled to 
additional vocational rehabilitation benefits, other than 
employment services.  

With respect to issue on appeal, review of the record shows 
that the veteran requested a hearing before the Board at the 
RO on the VA Form 9 filed in March 2008.  While he was 
afforded a hearing before the RO in June 2008, a careful 
review of the file indicates that that he has not been 
afforded a hearing before the Board as requested.  Therefore, 
the claim must be remanded to schedule the veteran for the 
requested Board hearing.  The RO should also provide the 
veteran another opportunity to submit additional argument as 
he requested in September 2008.  

Accordingly, the case is REMANDED for the following action:

1.  The RO should contact that veteran 
and advise him that he may submit any 
additional argument per his request in 
September 2008.  

2.  The RO should schedule the veteran 
for a Travel Board hearing at the RO.  
The RO should notify the veteran of the 
date and time of the hearing, in 
accordance with 38 C.F.R. § 20.704(b) 
(2008).  After the hearing, the claims 
file should be returned to the Board in 
accordance with current appellate 
procedures.


The appellant has the right to submit additional evidence and 
argument on the matter or matters the Board has remanded.  
Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board of 
Veterans' Appeals or by the United States Court of Appeals 
for Veterans Claims for additional development or other 
appropriate action must be handled in an expeditious manner.  
See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2008).



_________________________________________________
N. R. ROBIN
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the 
Board of Veterans' Appeals is appealable to the United States 
Court of Appeals for Veterans Claims.  This remand is in the 
nature of a preliminary order and does not constitute a 
decision of the Board on the merits of your appeal.  
38 C.F.R. § 20.1100(b) (2008).




